Citation Nr: 1618115	
Decision Date: 05/05/16    Archive Date: 05/13/16

DOCKET NO.  13-33 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to an effective date earlier than December 20, 2011, for the grant of a total disability rating for compensation purposes based on individual unemployability.


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from April 1981 to January 1985.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2013 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.


FINDINGS OF FACT

1.  A total disability rating based upon individual unemployability (TDIU) was denied in a February 2010 rating decision, after which the Veteran submitted a June 2010 statement indicating his feeling a TDIU was warranted.

2.  In July 2010, the RO notified the Veteran by way of letter that new evidence showing unemployability was required within the one year appeal period from the February 2010 denial of TDIU; the Veteran did not file any other statement or evidence related to TDIU within that one year period.

3.  The current claim for a TDIU was received by the RO on December 20, 2011.

4.  There is no persuasive medical or lay evidence dated within one year of December 20, 2011, to show that it is factually ascertainable that the Veteran was unable to obtain and maintain substantially gainful employment due to his service-connected disabilities.


CONCLUSION OF LAW

The criteria for an effective date prior to December 20, 2011, for the grant of a TDIU have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.340, 3.400, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

The Veteran has appealed with respect to the propriety of the assigned effective date for the award of a TDIU.  "The statutory scheme contemplates that once a decision awarding service connection, a disability rating, and effective date is made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the Veteran's claim for a TDIU was granted and an effective date was assigned in the January 2013 decision on appeal.  Therefore, as the Veteran has appealed with respect to the effective date for his total disability rating, no additional notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

As explained below, the pertinent facts in this case are not in dispute and the law is dispositive.  Consequently, there is no additional evidence that could be obtained to substantiate the claim.  Therefore, no further action is required to comply with VA's duties to notify and assist.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002).

Earlier Effective Date

Generally, the effective date of an evaluation and award of compensation for an increased evaluation is the later of the date of receipt of the claim or the date entitlement arose.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  A claim is "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2015).  An informal claim is a "communication or action indicating intent to apply for one or more benefits."  38 C.F.R. § 3.155(a).  VA must look to all communications from a claimant that may be interpreted as applications or claims, formal and informal, for benefits and is required to identify and act on informal claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).  In some cases, a report of examination or hospitalization may be accepted as an informal claim for benefits.  38 C.F.R. § 3.157(b).  The date of outpatient or hospital examination or date of admission to a VA hospital will be accepted as the date of receipt of a claim when such reports relate to examination or treatment of a disability for which service-connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission.  38 C.F.R. § 3.157(b). 

An exception to the general rule applies where evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of the claim for increased compensation.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); Harper v. Brown, 10 Vet. App. 125, 126 (1997).  The question of when an increase in disability is factually ascertainable is based on the evidence in the Veteran's claims folder.  Quarles v. Derwinski, 3 Vet. App. 129, 135 (1992).  In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2 (2015).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  Id. 

The Veteran similarly claims entitlement to an effective date prior to December 20, 2011, for the grant of TDIU. Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1).  A total disability rating for compensation purposes may be assigned on the basis of individual unemployability when the disabled person is, in the judgment of VA, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  In such an instance, if there is only one service-connected disability, it must be rated at 60 percent or more; if there are two or more service-connected disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Id.  Individual unemployability must be determined without regard to any nonservice-connected disabilities or the Veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.19 (2015); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In this case, the Veteran claimed he was entitled to a TDIU many times prior to December 2011.  The matter was most recently adjudicated prior to the January 2013 decision on appeal by way of a February 2010 rating decision.  At that time, while the schedular criteria were met for TDIU, the RO determined that the evidence did not show the Veteran was unemployable due to his service-connected disabilities.  As such the claim was denied.  The Veteran was notified the same month.  In June 2010, the Veteran submitted a statement alleging he was entitled to a TDIU due to meeting the schedular criteria and alleging he could not work due to his service-connected disabilities.  In July 2010, the RO notified the Veteran that he was required to submit evidence showing unemployability within the one year period from the February 2010 denial of a TDIU in order for the RO to reconsider the decision.  The Veteran did not file any further statements or medical evidence prior to February 2011 addressing the TDIU claim or his employability.  The only evidence received within this time period pertained to the Veteran's pursuit of service connection for diabetes mellitus.  Moreover, the Veteran's June 2010 statement is cumulative and redundant of prior statements and does not constitute new and material evidence received within a year of the February 2010 rating decision.  38 C.F.R. § 3.156(b) (2015).  Thus, the February 2010 denial of TDIU became final in February 2011.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2015).

The current claim for a TDIU was received on December 20, 2011.  As discussed above, under the general rule, the effective date is the later of the date of claim or the date entitlement arose.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  A review of the claims file indicates that no other documents, communications, or VA report of examination or hospitalization of record may be interpreted as a formal or informal claim for a TDIU was received at any time after the February 2010 denial and before December 20, 2011.  See 38 C.F.R. § 3.1(p), 3.155(a), 3.157(b); see also Servello, 3 Vet. App. at 198.  Accordingly, December 20, 2011, is the date of the receipt of the claim and the earliest possible effective date under the general rule. 

Under the exception, however, an earlier effective date may be granted on the date of a factually ascertainable increase in symptoms, if such increase occurred within the one-year period preceding the date of the claim.  38 U.S.C.A. § 5100(b)(2); 38 C.F.R. § 3.400(o)(2).  Accordingly, as per the above discussion, an effective date for TDIU can be awarded in the one year period prior to December 20, 2011, if entitlement to TDIU arose during that period.  Again, the schedular criteria were met and it is a matter of whether any medical evidence suggests the Veteran was unemployable due to his service-connected disabilities during this time frame.  A review of the Veteran's claims file, however, reveals that no such evidence exists.  No medical evidence was submitted during this time period related either to the Veteran's employability or related to his service-connected disabilities.  Thus, there is no evidence available during the relevant time frame to warrant consideration as to whether the Veteran can be found to have been unemployable at any time within the year prior to December 20, 2011.  

The Board indeed acknowledges that the Veteran no doubt had limitations due to his service-connected hypertensive arteriosclerotic cardiovascular disease, hypertension, hypertensive retinopathy, and erectile dysfunction prior to December 20, 2011.  See December 2010 rating decision.  However, the factors related to the effect of these disabilities on his employment have been contemplated by the disability ratings assigned for prior to this date.  See Thun v. Peake, 22 Vet. App. 111 (2008); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

There is simply no basis upon which to find that it was factually ascertainable that the Veteran was unemployable due to service-connected disabilities within the year prior to December 20, 2011.

In reaching the above decision, the Board has considered the Veteran's statements that he was unable to work due to his service-connected disabilities, and the Board finds these statements competent to describe the Veteran's reported symptomatology and his work experiences.  However, there is no persuasive evidence of record to support the contention that the Veteran was unable to work due to his service-connected disabilities, either individually or in concert, at any time within the year prior to December 20, 2011.  To the extent that the Veteran contends that the evidence shows that he was unable to work solely due to his service-connected disabilities prior to December 20, 2011, the Board concludes that the Veteran lacks the vocational expertise or medical knowledge to provide such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Essentially, the record does not show persuasive competent and credible evidence that the Veteran was unable to obtain substantially gainful employment solely based on his service-connected disabilities prior to the currently assigned effective date.  Accordingly, an effective date prior to December 20, 2011, for the assignment of a TDIU is not warranted.

In reaching this decision, the Board has considered the doctrine of reasonable doubt. However, as the preponderance of the evidence is against the Veteran's claim for entitlement to an effective date prior to December 20, 2011, for the assignment of a TDIU, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

An effective date prior to December 20, 2011, for the award of a TDIU, is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


